Citation Nr: 1619882	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  13-08 706	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for a bilateral hearing loss disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his Spouse


ATTORNEY FOR THE BOARD

C. Biggins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1951 to December 1955.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2012 rating decision of the Jackson, Mississippi, Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal was previously before the Board in January 2015.  The appeal was remanded for an addendum VA opinion.  As discussed below, the requested development was substantially complied with and the claim is ready for appellate review.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The Veteran testified before the undersigned Veterans Law Judge at a November 2014 Board video hearing, and a transcript of this hearing is of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his bilateral hearing loss disability was caused by acoustic trauma during active service.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Legal Criteria 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247 (1999).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and an evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of (i) the existence of a chronic disease in service during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or evidence of continuity of symptomatology.  If the disability claimed is not considered to be a chronic disease under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms may establish service connection. 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent or more within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.  

Service connection can be granted for hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in active service.  Godfrey v. Derwinski, 2 Vet. App. 352 (1992).  VA regulations do not preclude service connection for hearing loss, which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if: (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.

II.  Hearing Loss Disability

The Veteran's available service treatment records are negative for any indication of hearing loss.  His November 1955 separation examination showed the Veteran scored a 15/15 bilaterally on the whispered voice test.  However, the Veteran's DD Form 214 stated the Veteran's military specialty was Air Police Supervisor.  The Veteran contends that he was exposed to acoustic trauma during his active service by way of working on the flight line near jet engines during takeoff and landing.  In light of the Veteran's service experience the Board finds that the Veteran's service experiences are consistent with sustaining acoustic trauma in service, thus, noise exposure in service is conceded.  38 U.S.C.A. § 1154 (a), (b). 

The Veteran was provided a December 2011 VA audiological examination, pure tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
RIGHT
35
35
50
70
85
LEFT
35
30
30
75
80

Speech audiometry revealed speech recognition ability of 80 percent bilaterally.  Thus, the Veteran met the definition of a hearing loss disability for VA purposes.  38 C.F.R. § 3.385.  

However, there still must be competent and credible supporting evidence demonstrating that the Veteran's in-service noise exposure is related to his current bilateral hearing loss disability.

The Veteran provided a January 2005 private nexus opinion.  The private physician noted a diagnosis of "bilateral mild to severe high frequency sensorineural hearing involvement."  As to the etiology of the Veteran's hearing loss, the private physician stated "It is my opinion based on the history reported by [the Veteran] and the audiometric evaluation conducted on 6/26/04 that this loss is the result of more than 35 years of intense high level industrial noise exposure.  Noise induced hearing loss is the result of sensory hair cell damage.  It is additive and cumulative the sum of all previous significant noise exposure."    

In response to the January 2015 Board remand, the Veteran was afforded a May 2015 VA examination.  The audiological examination revealed the Veteran continued to have a hearing loss disability for VA purposes.  The VA examiner noted the Veteran's military specialty as an air policeman and the Veteran's exposure to hazardous noise levels in service.  The examiner reviewed the Veteran's November 1955 separation examination, which noted a 15/15 score on the whisper test, but noted that this test "is not an accurate measure of hearing sensitivity."  The Veteran reported no excessive post-service occupational noise.  The examiner explained that excessive noise exposure can cause damage to the hair cells in the ear, which can cause hearing loss.  The examiner concluded, "While the initial damage could have started during his time of service, I would be resorting to speculation if I were to say that military service was the actual cause."

Because the May 2015 examiner could not make a conclusion as to the etiology of the Veteran's bilateral hearing loss disability without resorting to speculation, an additional VA examination was obtained in December 2015 VA.  An audiological examination was performed, which continued to show a bilateral hearing loss disability for VA purposes.  The examiner reviewed the Veteran's claims file and noted that at separation from service "no pure tone testing was done, his high frequency hearing at separation is unknown."  The examiner noted the Veteran's post service noise exposure, the length of time since his separation from service, and his current age, and concluded, "I can only speculate at this time as to the etiology of his loss."  

The Veteran has repeatedly and consistently stated that his hearing had gradually declined after in-service noise exposure on the flight line.  See, June 2012 notice of disagreement, March 2013 VA Form 9, February 2014 statement to Congressman Steven Palazzo, and November 2014 Board video hearing testimony.  Additionally, the Veteran's wife submitted a March 2013 statement, indicating that she married the Veteran prior to his entry into the military.  The Veteran's wife stated that the Veteran did not have hearing problems upon entering the military, but following separation from active service his hearing gradually became worse.  Lay persons are competent to testify to matters of which they have firsthand knowledge (i.e., experiencing hearing loss and the Veteran's hearing capacity before enlistment and after separation from service).  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Therefore, the Veteran and his wife's lay statements are competent credible evidence of in-service noise exposure and continuity of symptomatology since service.  

In this case, the Board finds that the credible evidence is at least in equipoise with regard to the Veteran's claims for service connection for bilateral hearing loss and therefore, the Board finds that service connection should be awarded.  For one, it has been conceded that the Veteran suffered from acoustic trauma during his active service.  Next, the Board finds the Veteran's testimony that he has suffered from hearing loss during service to be credible because it is consistent with his service experiences.  The January 2005 private nexus opinion and May 2015 VA opinion both support the Veteran's claim in that they agree that the Veteran's in-service noise exposure is a contributing factor of his bilateral hearing loss disability.  The Board notes, that service connection does not require that an in service event be the sole cause of a disability, but can be a contributing cause.  The Board finds that the December 2015 VA examination is of less probative value because the examiner did not discuss the Veteran's service experiences that resulted in suffering acoustic trauma or his lay statements with regard to experiencing hearing loss since service. 

Thus, when weighing the credible and competent evidence of record, the Board finds that the medical evidence does not sufficiently rule out the possibility of hearing loss incurred in service.  Certainly, the testimony submitted on the Veteran's behalf supports his claim.  Accordingly, the Board finds that in resolving all benefit of the doubt in favor of the Veteran, service connection for bilateral hearing loss is warranted.  In this case, there is evidence of a current disability, and the Veteran has provided competent and credible testimony of service incurrence and continuity of symptomatology since service.  Accordingly, service connection for bilateral hearing loss is granted.


ORDER

Entitlement to service connection for a bilateral hearing loss disability is granted.  



____________________________________________
M.E. LARKIN 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


